REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claims 17-31 are allowed because the prior art of record neither anticipates nor renders obvious the limitations of independent Claim 17 including an organic electroluminescent device (e.g. see applicant’s Figs. 3-4 and corresponding reference numerals inserted below) comprising, inter alia: 
a transistor (Tdr) including a gate electrode (Gdr);
a capacitive element (C) including:
a first capacitive electrode (CA0) that is electrically connected to the gate electrode and that is disposed in a layer (LD1) between a signal line (26) and a pixel electrode (E1);
a second capacitive electrode (43-0) that is supplied with a power supply potential and that is disposed in a layer (LE1) between the first capacitive electrode (CA0) and the signal line (26); and
a conductive layer (43-1) that is electrically connected to the second capacitive electrode (43-0) and that is disposed in a layer (LF) between the pixel electrode (E1) and the first capacitive electrode (CA0);
in combination with the other structural limitations as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Closest Prior Art of Record
See attached PTO-892 Notice of References Cited.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E GORDON whose telephone number is (571)270-7432.  The examiner can normally be reached on M-F 9 a.m. - 6 a.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Matthew E. Gordon/Primary Examiner, Art Unit 2892